IN THE SUPREME COURT OF THE STATE OF NEVADA


                    WILLIAM ERRICO, AN INDIVIDUAL;                       No. 70147
                    AND WILLIAM ERRICO AND
                    ASSOCIATES, P.C., A NEVADA
                    PROFESSIONAL CORPORATION,
                    Petitioners,
                    vs.
                                                                              FILED
                    THE EIGHTH JUDICIAL DISTRICT                              MAY 1 1 2016
                    COURT OF THE STATE OF NEVADA,                                       MAN
                    IN AND FOR THE COUNTY OF CLARK;
                                                                         SY   licliREft
                                                                              f
                    AND THE HONORABLE TIMOTHY C.
                    WILLIAMS, DISTRICT JUDGE,
                    Respondents,
                    and
                    MICHAEL C. VAN, ESQ. AS
                    SUCCESSOR GUARDIAN OF THE
                    ESTATE FOR WILFRED RICHARD-
                    JAMES BOSSERMAN,
                    Real Party in Interest.

                          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                                This original petition for a writ of mandamus challenges a
                    January 2016 order denying a motion to dismiss in a legal malpractice
                    action and an August 2015 order denying a motion to stay the proceedings
                    in that same action.
                                Having considered the petition and supporting documents, we
                    are not persuaded that our extraordinary and discretionary intervention is
                    warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
840, 844 (2004); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677,
                    679, 818 P.2d 849, 851, 853 (1991). With respect to the January 2016
                    order, and assuming without deciding that petitioners' NRS 11.250
                    arguments have merit, dismissal of the action would still not be warranted
                    because the record does not "irrefutably demonstrate [I" that Mr.
SUPREME COUFrr
       OF
    NEVADA


(0) 1947A 944p4,9
                                                                                    -   HMS'
                Bosserman's claims accrued in December 2010. See Winn v. Sunrise Hosp.
                & Med. Ctr., 128 Nev. 246, 253, 277 P.3d 458, 463 (2012) (recognizing that
                the date on which a cause of action accrues is normally a question of fact
                and that "[d]ismissal on statute of limitations grounds is only appropriate
                when uncontroverted evidence irrefutably demonstrates plaintiff
                discovered or should have discovered the facts giving rise to the cause of
                action" (quotation omitted)). We also note that the district court did not
                dismiss the November 2013 complaint.
                            With respect to the August 2015 order, petitioners have not
                explained their delay in seeking writ relief, nor have they provided any
                documentation regarding the status of Mr. Errico's criminal proceeding so
                that this court could meaningfully determine whether the district court
                abused its discretion in denying a stay. NRAP 21(a)(4); Pan, 120 Nev. at
                228, 88 P.3d at 844; see Aspen Fin. Servs., Inc. v. Eighth Judicial Dist.
                Court, 128 Nev., Adv. Op. 57, 289 P.3d 201, 205-06 (2012) (reviewing a
                district court's denial of a stay for an abuse of discretion and recognizing
                that "[d]etermining whether to grant such a stay is a fact-intensive, case-
                by-case determination"). Accordingly, we
                            ORDER the petition DENIED. 1


                                                        frea.4;
                                         Hardesty



                Saitta                                       Pickering


                      'In light of our disposition of this writ petition, petitioners' April 13,
                2016, motion for a stay is denied as moot.
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                 cc: Hon. Timothy C. Williams, District Judge
                      Johnson & Gubler, P.C.
                      Shumway Van & Hansen
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e